Case 1:17-cv-00053-RGA Document 110 Filed 11/08/18 Page 1 of 2 PageID #: 1018



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

JANE DOE,                                   )
Individually and on behalf                  )
of all others similarly situated,           )
                                            )
       Plaintiffs,                          )       Civil No. 1:17-CV-053-RGA
v.                                          )
                                            )
TRINITY LOGISTICS, INC., et al.             )
     Defendants.                            )

                                    RE-NOTICE OF DEPOSITION

TO:    Michael C. Heyden, Jr.                   Melissa L. Rhoads, Esquire Paul Cottrell, Esquire
       Gordon & Rees Scully Mansukhani          Jason J. Cummings, Esquire
       1201 North King Street Wilmington,       Tighe & Cottrell, P.A.
       DE 19801                                 704 King Street, Suite 500
                                                P.O. Box 1031
                                                Wilmington, DE 19899

                                                Henry M. Perlowski, Esq.
                                                Arnall Golden Gregory LLP
                                                171 17th Street, NW – Suite 2100
                                                Atlanta, GA 30363


       PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 26 and 30,

that Plaintiff, Jane Doe will take the deposition upon oral examination of DENISE CROCKETT

on Wednesday, November 28, 2018, commencing at 10:00 a.m., at the Law Office of Mary

Higgins, LLC, University Office Plaza, Commonwealth Building, Suite 201, 260 Chapman Road,

Newark, DE 19702, and will continue from day to day until completed. The deposition shall be via

videoconferencing or telephony. The deposition will be recorded by sound-and-visual and/or

stenographic means.

                              (Signature Continues on Next Page)
Case 1:17-cv-00053-RGA Document 110 Filed 11/08/18 Page 2 of 2 PageID #: 1019




Dated: November 8, 2018         LAW OFFICE OF MARY HIGGINS, LLC

                          By:   /s/Mary Higgins
                                Mary Higgins, Esquire (ID #4179)
                                University Office Plaza
                                Commonwealth Building, Suite 201
                                260 Chapman Road
                                Newark, DE 19702
                                (phone) 302-525-6607
                                (fax) 302-525-6618
                                mary.higgins@letsbelegal.com
                                Counsel for Plaintiff


                                Of Counsel:
                                Susan Mary Rotkis
                                (Pro hac vice)
                                Arizona State Bar No. 032866
                                Virginia State Bar. No. 40693
                                CONSUMER LITIGATION ASSOCIATES WEST, P.L.L.C.
                                382 South Convent Ave.
                                Tucson, AZ 85716
                                Telephone: (520) 622-2481
                                Email: srotkis@clalegal.com

cc:   Maxine Weinberg, Court Reporter
